Cite as 2014 Ark. 333

                SUPREME COURT OF ARKANSAS
                                       No.   CR-14-274

                                                  Opinion Delivered July 31, 2014


MICHAEL MULDROW                                   APPELLANT’S PRO SE MOTIONS
                               APPELLANT          FOR EXTENSION OF TIME TO FILE
                                                  BRIEF AND FOR APPOINTMENT
V.                                                OF COUNSEL
                                                  [HEMPSTEAD COUNTY CIRCUIT
STATE OF ARKANSAS                                 COURT, NO. 29CR-12-257]
                                 APPELLEE
                                                  HONORABLE RANDY WRIGHT,
                                                  JUDGE

                                                  APPEAL DISMISSED; MOTIONS
                                                  MOOT.


                                      PER CURIAM


       On August 5, 2013, judgment was entered in the Hempstead County Circuit Court

reflecting that appellant Michael Muldrow had entered a negotiated plea of guilty to first-

degree murder. A sentence of 240 months’ imprisonment was imposed, with an additional

120 months’ suspended imposition of sentence.

       On November 15, 2013, appellant filed in the trial court a pro se petition for

postconviction relief pursuant to Arkansas Rule of Criminal Procedure 37.1 (2013). The

petition was dismissed on the ground that it was not timely filed, and appellant lodged an

appeal in this court from the order. Now before us are appellant’s motions for extension of

time to file his brief-in-chief and for appointment of counsel. We dismiss the appeal, as it is

evident from the record that appellant could not succeed on appeal. This court will not
                                      Cite as 2014 Ark. 333

permit an appeal from an order that denied a petition for postconviction relief to go forward

where it is clear that the appellant could not prevail. Smith v. State, 2013 Ark. 422 (per

curiam); Murphy v. State, 2013 Ark. 243 (per curiam). The motions are rendered moot by

the dismissal of the appeal.

       Arkansas Rule of Criminal Procedure 37.2(c) requires that, when an appellant entered

a plea of guilty, a petition under the Rule must be filed in the trial court within ninety days

of the date of entry of judgment. Ark. R. Crim. P. 37.2(c)(i). Appellant filed his petition 102

days after the judgment had been entered. The time limitations imposed in Rule 37.2(c) are

jurisdictional in nature, and, if they are not met, a trial court lacks jurisdiction to grant

postconviction relief. Ussery v. State, 2014 Ark. 186 (per curiam); Talley v. State, 2012 Ark.
314 (per curiam); Benton v. State, 325 Ark. 246, 925 S.W.2d 401 (1996) (per curiam). The

petition before the trial court was not timely filed as to the judgment-and-commitment order;

thus, the trial court court lacked jurisdiction to grant the relief sought. When the lower court

lacks jurisdiction, the appellate court also lacks jurisdiction. Green v. State, 2014 Ark. 115 (per

curiam).

       Appeal dismissed; motions moot.

       Michael Muldrow, pro se appellant.

       No response.




                                                2